THE        ATJTORNEY               GENERAL
                                     OFTEXAS
    mm14     c. xalla               A-          11.TglLM
m                                     l’sp31, 1939




    DaMart                                OplAloA rJ0.O-838
                                          R.8 QuusLeotlau     or a peroa
                                          ollglblo to t&loofriar or WUOM
                                          a ta o o Ao o llLo tdlo mo o o o h o o l
                                          a lo w1 0*.  a 0o o tma 81o 0r aAr u-
                                          olo   27&5   816 2808, Rawbed Uivkl
                                          8tetatoaOS T-0.
              a a lok0owleUg0 reaelpt ot your roqaoot of UoV 17, 19
    rom.oa        oplal2m es to the qaollflootloao  OS a paratm 0ldka
    to the off100 ab ttaataa of 8 ooaooll6abed omaon oohool 4lotriot.
                  AIla us quote     huowith     your la$~or a8 loa(lth:
                Rf hove been raquoa*ed to aaoure oa oplolon
           from year Depertunt    aooeemfag the ooaotrua*loaof
           Aelolea wJAlf#ha    par0onanal po8oesalJlarbeYtok
           lll& ua to th eo r tla OS
                                   o wa o k ee
                                             o f,
                                                a o o Ao o lldo to d
           emnm     nehodl     dlaWiat,    pwNi~ularly dU           rafannoo
           to the qusatlcm as to whethmr or AOt luoh ~r806 )IIIut
                          voter In the oanae thet ho must ham
           b a l qunl.iflnU
           p&f hih poll tax.
                  'Artlola27b5 has r~farenooto the q~olltlaatlom
           Or 0peCOOA     iA    fBdOth
                                    r O%
                                       h r M Y k lu& b lrt0tb
           oftioo of ?,rustoa
                            of a oozmton
                                       aahool dlstrlot~JXQ
           tldra aaohg other things,?&at ha nnaotba '0thorwE-
           qua&ad    wtar in the 88~8 that ha neat ban pal& blo
           quallfledtot.? .' It is    tuldu*teabinrJthat the AMor-
           aey tkoarol ln #a year 193 3 ruled that auah pnniolaa
           reqt&wl that nuoh PUBOA mint hero mid hi8 poll WX ti
           0rde    to ba lli&bla t0 the 0rri0a. Art10102808 ha0 ro-
           toroaoe to the qaal.Ulostlanaal 8 mraoa \Qo la llae8ed
           traotea   So r 0eo a o o lldo
                                       o ate4
                                           u0la*001 dl*Wlot, ti
           ho wbra la sa1a artl01*lo there My -AtiOQ that     aaoh
           pam!wo mat     bo    a qQlll%fbd      TOta?   or   woo&a  of lfko  LRpre,
           #ad   auoh art1818 rkaa        00    rriawno4      to ArtLola   2745.
                38 lo 8y ojdnloAthat cuber the proTloioM or
           Artlola 2802 a parooa d#O oat how te how 0 poll wx
                LL   3.    RatlJ~t,             Sr.,    my 31, 1939, Parp ?
                                                                                               L.
                wpatua  are olw +p~uaed by the provisioar of Artlola
                2745, a@ that aaoh parooa Bust htirepaid &la poll tex
                in ~dsr t.0.b digibb r0r thb 0fri0~.
                     “1 hava bean anabla to f&l eny duii#ioa of t&
                awrtwon this qaaoti~, and I tharorwa uabmit thr m
                t0 YOU iOr OPiniOA.' I do,ais out or rrapwt fob thq
                oplnianor the ofrioialwdaoaxnedin the F%ak Dapartaant,
                and baoauua of the toot that his opinfos'andny gbiw
                arm oppwlta tiewe.”
  And we f.Iuth  lcekr UOwl8d&
                             r oO  d                                  or your l*ttq of my 2s, 1939,
  iA reo~a    to o ur fur tdp br q &                                 , uhkoh lattur otateo, .ya ore
  ldviaad UIOh th elohool 6isWlot                                   ln?ciLodwoo not 80% ap adez
  Artlola 27&2b, Sectlaa 5s                              at    uq of the P&timed        Clvll Ctatuteo         ab
  Tuoo, 1925."
           Xn lnawar tkroto, this ‘la to advise that +otlr 6 ,
 ..swo~ Mll2l8, Rqpler Maaion of the. &&~&ture       la 1901 I8
  provi~                  fat the quUW%oaatlonaof eomaq aahooldlatrlet&ten,
  atetear

                    -On tha first any af Ap&   of eaoh too& tb
                lua llfla ~otuo
                             d   ol eooh oohwl d%sfcLot n6atl
                t&asparpoG lkallalaottluea truataao ra 8a :z.
                trlot,who shall antar open ttm biaehargriof thdr
                dotits on the first day of May noti folLrl~~.*

                          At   the    38oah Callad !‘walon of the 41a3 L4tg%alakoa
  %oaoo Ml19                   00 fouMlnChopter2,pr~                              3.a~~tie6hrtlales273
  sad 2747,               Rrrfacd         ftatutas,           partsial~      to   the offim of t?uo~o
  la mw                   aohocl dlatrlota                    a&l pmvidad     for   the flUlqg        of   vooo~oleo,
  mad rcpaola4all lawa la eontllot tharaulth, mblah law la now
  la dieot and is in part 00 follonat
                     *Irepemma 5b5ll bo~quollfiaa 05 trantnw     uoleoo
                he la a property tarpayco in sold dlatrlot to abidh ho
                is elaoted and otlmrwlsa a qunUSie&votn      ln *al&
                ~latrlot.w *
            Thus it on8 be sew that the ‘~gio&tum lpaoltlaolly
  lntaada4 td make oertala raqaioito qual.lriaatlwmndat6ry
  mod aweaoary befora a ~UWA    aocrld qaa1iTy es a ammoa aohool
' aiatrlottruotu.
            In ma sot by the Lm&lntma of 1919, Rcn150 ml&l&   48,
  Chaptw~65;wlth rtgard to oonoolidatbm at aomoa aohool dloWi&o,
  aSo., the oeooa4parogtrphot fb8tloa 5 of sold bill praib*or
                     940 puaoa 84sll.k all&lliLeto sama as aohool
                Wuotn   who is aaobla to r8od md write tba lh&.Uh
                LeagWge uAdarateabiAgly~~bnd who hia sot bean a roal6wkt
                of tho atata oma paar and of tha dlstriot                              six    ma&ho
                prlerte tto lloetlonior *ruDetee.”
                          ib W$ UO                 i$ OM      k   lUA     th St th 0         & to r o , wulo    sh o .
  qW~i.@tiw                          02   t&t          of a OOIQ~ oohool dirtsT@             t U’motoo W@Re
  ooooxo4 by the 1905 Aat,operLilo8~ psarlda4for othqqcullfb
  ao*sw iao 0 wooolldoted roetmol~aWlattw4o~~
            .
.   rooa,L. I).futliff.Tr., Yoy 31, 1939, Foe 3                 -

             IJB1929 at thn Fifth Callad ~aealon oftthe f+lstIa~alot~,
    3w$oFB~ll Xo. 30, Chapter66, pnga 2l2, tho qusUflo@tQm aa tlm .
    -     WA8O~i?la$bd diQtr%OttXUtW IS 08 fOlhTUn?
              "Ho pernon nhtll be a truatoa rho onanot rwd
         mad urlte tha ?hgUah lnnguags undamtandingly, and
         who hem not been e ros?dant of this ?%ata one year
         aad of the distrlrit81% nonths prior to his SppotAb
         Aent or clCct?Ou.*     :
             TbLa last aot woo paaaed by the f.mme&lot Le~lalatmm
    after thy to16thmtofora enaotedXouoo Xll9, Chapter2, w                          3,
    2id Called ieaabn, haraiosbovareferred             to, raquiririga pare= 00
    ~~t~rviaa    a qualtiied rater in cmfar         to ba OWnOn       OOhWl    &atfiO~
              .

                    ifs,  hold that tha'atatuta mm In afia~
                           thudora                           laar-
    4   the       aola      OS a OQAOIL oonsolidatadwhoa1 tWN88
                         quall?l~atba
    lswt oat in Art10102808 of t&a Rarlnbd CLvtl ~tstateaof ‘PQU,
    tie& qwlUloo~on and nqkaf.rewatis,00 follouot
                    9oparaoaahallba     a   Wuatuwho      oanwt raad
         and write the Kngllahlaagua&aundaratmdlngly and
         ah0 hem Pot bun a rwidbat of thla %btb ofn yur oad
         af'th0 dl.atrlist
                        dx AOAthS           jUidW to hi0 SppOiAtAWt
         o xl
            -laation.a
                                                  Tour8   very tru4
                                              NLwxmY      -AL       OF ?En!3
                                              Ry ./a/ Ubo. F. Bsrry
                                                      U.0 ;*~;~~

         U~brlrjrb
                           Amm:
                           /a/ Ubrald C. Uaiui
                           ATaHrn r?m?AL OF TJ!xA..
                                                   mom         a~mm aommm
                                                           IfyR.?.F.,Chalrw